558 Pa. 409 (1999)
737 A.2d 738
UNITED NATIONAL INSURANCE COMPANY, Respondent,
v.
J.H. FRANCE REFRACTORIES CO., the Van Brunt Company, Mineral Industries, Inc. and Green Point Fire Brick Company, Petitioners.
Supreme Court of Pennsylvania.
October 4, 1999.
Mark D. Turetsky, Morristown, for petitioner.

ORDER
PER CURIAM:
AND NOW, this 4th day of October 1999, the Application for Reconsideration of Denial of Allowance of Appeal is granted. The Petition for Allowance of Appeal is granted. The Order of the Superior Court is vacated and the matter is remanded to Superior Court for further proceedings, including remand to the common pleas court for evidentiary hearings if necessary, to determine the responsibility for the absence of transcripts from the record certified for appeal. If it is determined that the absence is attributable to the failure of Petitioners/Appellants to comply with the Rules of Appellate Procedure, the judgment of the Superior Court shall be reinstated. If it is determined that the absence is attributable to *410 court personnel, Superior Court shall resolve on the merits the issues raised in the appeal, which were previously treated as waived. Cf. Commonwealth v. Williams, 552 Pa. 451, 715 A.2d 1101 (1998). Jurisdiction relinquished.